Per Curiam:

The Government has moved to dismiss the appeal in the above-entitled cause on the ground that the appeal is from the-order of the United States Customs Court denying a motion for-rehearing and not from a final decision within the meaning of section 195 of the Judicial Code.
The record discloses that the purported appeal was taken from the-court's ruling in denying the application for rehearing and not from, the judgment in the case. Not only does the petition for review and the assignments of error show that the purported appeal was taken from the ruling of the court denying rehearing, but appellant’s argument here in opposition to the motion to dismiss, we think, completely confirms this view.
The law is well settled that there can be no appeal from an order-granting or rejecting an application for a rehearing. Bondholders and Purchasers of the Iron Railroad v. Toledo, D. & B. R. Co., 62 Fed. 166; Conboy v. First Nat. Bank of Jersey City, 203 U.S. 141; Restifo v. Hartig, 61 F. (2d) 404, 61 App. D.C. 252.
The motion to dismiss is granted and the appeal is dismissed_